Stephen M. Davis 212.813.8804 SDavis@goodwinprocter.com Goodwin Procter LLP Counselors at Law The New York Times Building 620 Eighth Avenue New York, NY 10018 T: 212.813.8800 F: 212.355.3333 October 13, 2009 VIA E-MAIL and EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC 20549-7410 Attention: Ms. Maryse Mills-Apenteng Re: Convera Corporation Schedule 14C (Preliminary Information Statement) Filed September 25, 2009 File No. 000-31989 Dear Ms.
